Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the phrase “a first portion of the bulk matrix near the outer surface”, but it is not clear at what threshold the recited first portion is considered “near” the outer surface. The claim language and present specification do not demarcate a range of distance values which are considered “near”, nor is a relative order of magnitude indicate (i.e., it is not clear if “near” means “near at the nanometer scale” or “near at the millimeter scale”, or perhaps instead, near means within a certain percentage of a total distance). In the interest of compact prosecution, “near the outer surface” will be interpreted as “adjacent the outer surface”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skoog et al (US 2007/0134408 A1).
With regards to claim 1, Skoog discloses a repaired thermal barrier coating comprising a ceramic layer 16 (i.e., bulk matrix) and repaired areas of spallation depicted as plug-shaped regions of repaired coating material 26 (i.e., discrete plugs), wherein the repaired thermal barrier coating is depicted as extending between opposing outer and inner surfaces of itself, the inner surface being in contact along a substrate constituted by materials 18, 14, and 10 (i.e., forming an inner interface facing the substrate). The plug-shaped regions 26 are depicted as inset only within the bulk matrix, the plugs extending to the location of the inner surface of the barrier coating (Skoog: Fig. 3; para. [0012], [0027], and [0031]).
With regards to claim 2, Skoog depicts the plugs 26 (second material or phase) and bulk matrix 16 (first material or phase) as forming different phases (which necessarily exist based on the depicted boundary between the plugs and bulk matrix) (Skoog: Fig. 3). Alternatively, Skoog further teaches the bulk matrix 16 as comprising yttria-stabilized zirconia, and plugs 26 as comprising magnesium oxide nanoparticles (Skoog: para. [0011]-[0012] and [0028]).
With regards to claim 4, the plugs 26 (second material) comprise yttria (a rare earth oxide) and the bulk matrix 16 (first material) comprises magnesium oxide (a high temperature oxide as defined by the present specification) (Skoog: para. [0011]-[0012] and [0028]).
With regards to claim 5, the barrier coating is a thermal barrier coating (see above discussion).
see above discussion).
With regards to claim 14, the depicted plug shape is that of a truncated cone (Skoog: Fig. 3).With regards to claim 21, the depicted plug shape is that of one having a decreasing cross-section as depth increases relative to the outer surface of the thermal barrier coating (Skoog: Fig. 3).With regards to claim 22, the existence of the plugs 26 results in a discontinuous layer located at the surface of the coating (Skoog: Fig. 3). The bulk matrix 16 includes at least a portion that forms the outer surface itself (i.e., and therefore, is near the outer surface) (Skoog: Fig. 3). The bulk matrix further comprises an additional layer of material 22 which extends in a continuous fashion (Skoog: Fig. 3).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skoog et al as applied to claim 2 above, and with further evidentiary support from Hayashi et al (Thermal expansion coefficient of yttria stabilized zirconia for various yttria contents) and Walter (Formulas for Stress, Strain, and Structural Matrices: Chapter 4 – Mechanical Properties and Testing of Engineering Materials).
With regards to claim 3, Skoog discloses a thermal barrier coating as applied to claim 2 above which includes a first material comprising yttria-stabilized zirconia and a second material comprising magnesium oxide. Although Skoog is not explicit as to the thermal expansion coefficients of the yttria-stabilized zirconia and magnesium oxide, Hayashi demonstrates the relationship between yttria content and thermal expansion coefficient in yttria-stabilized zirconia, and Walter discloses the thermal expansion coefficient of magnesium oxide. From Figure 1 of Hayashi, given the yttria content of about 7 Hayashi: Fig. 1; Walter: p. 223, Table 4-24). The difference in thermal expansion coefficient between these materials is about 14.8 – 8 = 6.8 ppm/K (i.e., 6.8 ppm/degree Celsius), which is within the claimed range of at least two ppm per degree Celsius at room temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skoog as applied to claim 2 above, and in further view of Shi (US 2018/0105471 A1).
With regards to claim 6, Skoog discloses a thermal barrier coating as applied to claim 2 above, the thermal barrier coating capable of operating in hostile environments (i.e., the thermal barrier coating is also an environmental barrier coating) comprising first and second materials or phases (see above discussion, in addition to para. [0029] of Skoog).
Skoog does not appear to teach the first material or phase as comprising ytterbium disilicate and the second material or phase as comprising ytterbium monosilicate.
Shi discloses a CMC article including a CMC substrate 12 (substrate), a coating 34 (bulk matrix), and a plurality of CMC reinforcing pins 14 (discrete plugs) inset within the coating 34, wherein each of the plurality of pins is depicted as including an outer surface located at the outer surface of coating 34 Shi: Fig. 3; para. [0060]-[0061]). Shi further discloses its material as comprising rare earth monosilicate or a rare earth disilicate, such as ytterbium monosilicate and ytterbium disilicate (Shi: para. [0035] and [0046]). Shi teaches that such materials are resistant to oxidation, water vapor attack, and corrosive attack at high operating temperatures (Shi: para. [0046]). Skoog and Shi are analogous art in that they are related to the same field of endeavor of ceramic barrier coatings for high temperature environments. A person of ordinary skill in the art would have found it obvious to have incorporated the ytterbium monosilicate and ytterbium disilcate of Shi into the first and second materials of Skoog in order to provide improved resistance to oxidation, water vapor attack, and corrosion at the high operating temperatures of Skoog (Shi: para. [0046]).

Claims 8-13 rejected under 35 U.S.C. 103 as being unpatentable over Skoog as applied to claim 2 above.
With regards to claims 8-13, Skoog does not appear to indicate a particular percent surface coverage of the plugs, a particular areal coverage of the plugs, a particular diameter of the plugs, a particular plug spacing, or a particular plug depth. However, Skoog teaches forming the plugs in spalled areas of the barrier coating (Skoog: para. [0031]). Skoog additionally teaches removing a predetermined amount of the undamaged thermal barrier coating and cleaning the area to ensure the procedure is performed properly (Skoog: para. [0030]). Essentially, the effect of the invention of Skoog is to enable repair of a damaged thermal barrier coating without its removal in order to avoid excessive downtime (Skoog: para. [0020]). Therefore, the degree to which plugs are formed, the geometry of the plugs, and whether or not additional material is removed all determine the surface coverage of the plugs, plug areal coverage, plug diameter, and plug spacing. The claimed ranges for these features would be entertained by a person of ordinary skill as they represent values which are inevitably encountered via Skoog: para. [0021]). The Examiner considers that in the routine practice of the invention of Skoog, every value for surface area coverage, diameter, and spacing would be encountered over the regular life cycle of the thermal barrier coating. In other words, throughout the life cycle of the coating of Skoog, plug size increases, plug area increases, and plug spacing decreases. There must, therefore, exist some stage at which the coating of Skoog necessarily exhibits the claimed features. The Examiner additionally notes that, the present claim language is rather broad, in that it does not specify that every plug within the thermal barrier coating must have the claimed features. Rather, there need only exist a subset of plugs selected arbitrarily such that the claimed features are met.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed May 27th, 2021, with respect to the rejection of claim 2 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended claim 1 to indicate that the compositions are different in phase or material.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection to claim 22 are made under 35 U.S.C. 112(b).
In addition, Applicant’s arguments with respect to the Shi reference have been considered and they are found persuasive. Shi does not disclose a plurality of discrete plugs inset only within the bulk matrix. Therefore, the rejection under 35 U.S.C. 102 over Shi has been withdrawn. However, new grounds of rejection are made over Skoog.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783